Name: Commission Regulation (EC) No 1430/2004 of 10 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  prices
 Date Published: nan

 11.8.2004 EN Official Journal of the European Union L 264/1 COMMISSION REGULATION (EC) No 1430/2004 of 10 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 10 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 81,5 999 81,5 0805 50 10 388 64,6 508 49,0 524 66,6 528 53,8 999 58,5 0806 10 10 052 109,3 204 87,5 220 100,7 400 172,0 624 144,6 628 137,6 999 125,3 0808 10 20, 0808 10 50, 0808 10 90 388 87,8 400 95,8 404 117,3 508 52,9 512 84,7 528 92,0 720 50,3 800 167,5 804 83,8 999 92,5 0808 20 50 052 114,5 388 83,0 528 87,0 999 94,8 0809 30 10, 0809 30 90 052 149,6 999 149,6 0809 40 05 066 29,8 093 41,6 400 240,6 624 113,6 999 106,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.